             Case 1:20-cr-10263-PBS Document 83 Filed 09/03/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA

                                                       1:20-cr-10263-PBS/MBB
        v.

 JIM BAUGH &
 DAVID HARVILLE,

        Defendants



                    OPPOSITION TO DEFENDANT DAVID HARVILLE’S
                          MOTION TO COMPEL DISCOVERY

       Defendant David Harville moves to compel the production of FBI reports of interview

(“302s”) for four cooperating witnesses whom the government has identified as potential trial

witnesses. Harville also seeks the early production of Jencks materials, both for the four

cooperating witnesses and for four other individuals whom the government identified as

coconspirators under Local Rule 116.1(C)(1)(e). (Docket No. 73).

       Harville argues that he is entitled at this stage of the case not simply to evidence of

promises, rewards, and inducements to the cooperating witnesses, which the government has

already produced, but also to “the statements cooperating witnesses made to the Government”,

because those statements “amount to Brady material that should not [be] bound by the timing

strictures of Jencks.” (Docket No. 74 at 4) (citing United States v. Snell, 899 F. Supp. 17, 21 (D.

Mass. 1995)).

       The Court should deny Harville’s motion because it presumes the existence of Brady

materials within the 302s, and that the government would be required to produce the entire 302,

and not simply any Brady material within it. Harville’s reliance on Snell is misplaced. In that

                                                 1
          Case 1:20-cr-10263-PBS Document 83 Filed 09/03/21 Page 2 of 5




case, Judge Gertner held simply that the government could not avoid producing Brady materials

because they were contained within a witness’ Jencks materials. 899 F. Supp. at 19 (“If the

evidence at issue is conceded to be Brady material, then it must be turned over immediately”).

Snell is correctly decided—the government’s obligation as to Brady materials arises within 28

days of arraignment, or promptly thereafter upon discovering any. But the government here is

not refusing to produce Brady material within the 302s. Rather, it has assessed the 302s, and it

has not identified any of their contents as being discoverable under Brady. It will continue to

assess the 302s (and all other information in its possession) for potential Brady materials as the

case develops, and disclose evidence in accordance with its discovery obligations.

       Harville suggests that “the Government should also produce the ‘302’ reports to the

extent they contain any evidence that a prospective witness is biased or prejudiced against

Defendant, or has a motive to falsify or distort his testimony.” Def. Mem. at 5. This argument

conflates Brady materials with impeachment information. As noted above, under the Local

Rules, Brady materials must be produced within 28 days of arraignment, Local Rule

116.2(b)(1)(A), or promptly after the government becomes aware of them. Impeachment, or

Giglio, materials, however, are required to be produced not later than 21 days before trial. Local

Rule 116.2(c)(2)(A) (“any information that tends to cast doubt on credibility or accuracy of any

witness or evidence that the government anticipates calling or offering in its case-in-chief”). The

cooperating witness’ statements, in the absence of Brady materials within them, are either Jencks

materials, or, if they do contain impeachment information, 21-day materials.

       Examples that Harville identifies and attaches to his motion, including (1) an email about

the Victims having retained a lawyer and that decision’s impact on the investigation, (Exh. B at

USA_BH_0048160), and (2) a letter indicating that one coconspirator, Veronica Zea, tried to



                                                 2
          Case 1:20-cr-10263-PBS Document 83 Filed 09/03/21 Page 3 of 5




evade the Natick Police Department’s investigation before she became a cooperating witness,

(Exh. C), are classic impeachment materials. They evidence these witnesses’ potential bias or

incentive to lie. Harville identifies them as exactly that in his motion, quoting Local Rule

116.2(a)(3). Def. Mem. at 6 (“because the witness’ conduct could ‘cast doubt on the credibility

or accuracy of any evidence that the government anticipates using in its case in chief.’)”

       There may be circumstances in which impeachment information is not only favorable to

the accused, but also “material” either to guilt or to punishment, Brady, 373 U.S. at 87, or

“tend[s] to cast doubt … on [a] defendant’s guilt as to any essential element in any count in the

Indictment….” Local Rule 116.2(a)(1), and should therefore be promptly produced. See United

States v. Paladin, 748 F.3d 438, 443-44 (1st Cir. 2014) (evaluating impeachment information for

materiality). But as noted above, those circumstances are not present here.

       Nor it is unfair to withhold the 302s at this early stage of the litigation. This is not a case

in which Harville has no understanding of the cooperating witness’ anticipated testimony.

Harville was originally charged on the basis of a 50-page affidavit in support of a criminal

complaint. The government has already disclosed affidavits in support of several search

warrants that set forth the substance of information that the cooperating witnesses provided to the

government. The government’s discovery has also disclosed extensive electronic

communications of each of the four witnesses that are the focus of Harville’s motion. Three of

the four of them have pleaded guilty and spoken under oath regarding their roles in the offense.

Harville is accordingly well-equipped to both conduct pre-trial investigation and to prepare to

cross-examine these witnesses, should they testify.

       As to both impeachment and Jencks materials, the government will abide by its

obligations under the Local Rules. It has also represented to counsel that it is prepared to discuss



                                                  3
           Case 1:20-cr-10263-PBS Document 83 Filed 09/03/21 Page 4 of 5




the early production of both Giglio and Jencks materials alongside other topics that typically

streamline the parties’ presentation of the evidence at trial, such as stipulations regarding

authenticity, admissibility, or matters that are not in dispute. But Harville points to no precedent,

including Snell, that requires the production of non-Brady materials outside the Local Rules’

timelines. See United States v. Tejeda, 974 F.2d 210, 217 (1st Cir. 1992) (“That the Jencks Act

authorizes the government to withhold the recorded statements of a prospective government

witness until the witness completes his direct testimony, 18 U.S.C. § 3500(a); United States v.

Arboleda, 929 F.2d 858, 863 (1st Cir. 1991); United States v. Grandmont, 680 F.2d 867, 874 (1st

Cir. 1982), is too well recognized to require elaboration.”)

       For this reason, the Court should deny Harville’s motion. 1

                                               Respectfully submitted,

                                               NATHANIEL R. MENDELL
                                               Acting United States Attorney


                                       By:     /s/ Seth B. Kosto
                                               SETH B. KOSTO
                                               Assistant United States Attorney

September 3, 2021




       1
        As to the four unindicted coconspirators for whom Harville seeks early production of
Jencks materials (Request No. 4), the United States does not currently anticipate calling them as
witnesses, cooperating or otherwise. Their prior statements are accordingly neither Jencks nor
Giglio materials, and the government has not currently identified Brady evidence within them.
The Court should not order their production.
                                                  4
          Case 1:20-cr-10263-PBS Document 83 Filed 09/03/21 Page 5 of 5




                                 CERTIFICATE OF SERVICE


        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants .

                                              ____/s/Seth B. Kosto_______________
                                              SETH B. KOSTO
                                              Assistant United States Attorney

September 3, 2021




                                                 5
